METHODS FOR THE PRODUCTION OF NANOCOMPOSITES FOR HIGH TEMPERATURE ELECTROCHEMICAL ENERGY STORAGE DEVICES
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to communication filed on 4/22/2022:
Claims 1, 11, 13, 62, and 63 have been amended; claims 10 and 12 have been canceled. No new matter has been entered.
Claims 64-69 have been added.
Previous rejections under 35 USC 112(b) and 102/103 have been withdrawn due to Applicant’s responses and amendments.

Response to Arguments
Applicant's arguments filed 4/22/2022 have been fully considered but they are not persuasive. 
The Applicant discloses: “The Examiner attempts to cure the deficiencies of Byun through Pan, alleging that Pan teaches materials having a transition metal oxide. The primary structure taught by Pan et al., however, is a polymer binder (see title of Pan et al., "Polymer Binder for Lithium Battery and Method of Manufacturing", and throughout the paper), which is described as "a very unique class of binder resin" and "a high-elasticity10695620v2 Application No.: 16/923,184 7 Docket No.: 2012738-0188polymer" (see [0016] of Pan). The polymer structure furthermore forms "a cross-linked network of polymer chains" (see [0039] of Pan), which is quite different from the structure of "two different two-dimensional (2D) materials" that "act in synergy to produce desirable properties" as recited in the instant claims. Additionally, Pan teaches that such a binder is essential for creating an anode, for example: 
[0003] The binder in the anode layer is used to bond the anode active material (e.g. graphite or Si particles) and a conductive filler (e.g. carbon black particles or carbon nanotube) together to form an anode layer of structural integrity, and to bond the anode layer to a separate anode current collector, which acts to collect electrons from the anode active material when the battery is discharged. 
Thus, a person having ordinary skill in the art would not have been motivated to combine the polymer-free composition of Byun et al. with the polymer-dependent composition of Pan et al. to form a nanocomposite or an anode.”
The Examiner respectfully traverses. The limitation of polymer-free vs. polymer-dependent is not commensurate with the scope of the claims.
The Applicant discloses: “Such a reading of Li fails to appreciate Li as a whole. Indeed, a closer reading of Li is instructive, as Li only mentions the doping of N, B, or S atoms to graphene, but that this results in poor electron transport when used in an electrode as follows (see introduction of Li et al., emphasis added): 
An effective strategy is to develop environmentally friendly, metal-free anode materials such as graphene, carbon nanotubes (CNTs), graphene/CNTs based composites, or doped graphene with N, B, or S atoms to further increase their electrochemical performances and electron transport abilities [19-26]. However, after the synthesis of composite powder an additional step of coating this electrode material on to the current collector is required for traditional battery fabrication,10695620v2 Application No.: 16/923,184 8 Docket No.: 2012738-0188which results in poor electron transport and loss of electrical contact on extended cycling. 
As the Examiner is aware, references cannot be combined when a reference teaches away from their combination. See MPEP § 2145(X)(D)(2). Accordingly, the Examiner has failed to justify the combination of Li with Byun, in view of the complete record of Li, and in particular the teaching away of the use of sulfur reported by Li. Accordingly, Applicant respectfully requests withdrawal of the rejection.”
The Examiner respectfully traverses. The loss of electrical contact on extended cycling is when the material is coated on a current collector. The inclusion of a current collector is not commensurate within the scope of the claims and, further, the claims are not claiming a battery, or a coating method standard in battery fabrication. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 11, 20, 62, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (Chem. Mater., 2016, 28, 7750−7756) and further in view of Pan et al. (US 2018/0248173 A1) and further in view of Li et al. (Electrochimica Acta. 2015, 166, 197–205).
Regarding claims 1-4, 11, 20, 62, and 63, Byun et al. teach a nanocomposite for an electrode comprising one or more 2D layers of a carbon material and one or more 2D layers of hexagonal boron nitride material (Abstract and fig. 1 disclose 2D crystal layers stacked on top of each other. One layer comprises boron nitride, the second layer comprises reduced graphene oxide.), wherein a weight ratio of the carbon material to the hexagonal boron nitride material is between 1:99 and 99:1 (First paragraph under Fabrication of the BN/rGO Hybrid Films and Flexible Supercapacitors discloses the mass ratios between the two materials can be varied from 0.25:4 to 2:4.). However, Byun et al. do not specifically disclose wherein the nanocomposite is, characterized in that the nanocomposite is thermally stable at a temperature of about 100 °C to about 450 °C, as measured by thermogravimetric analysis.
Byun et al. discloses that in order to remove residual water and hydroxyl groups from the rGO, the hybrid film was then subsequently heat treated at 200 °C for 1 h in air at a heating rate of 1 °C min−1 (First paragraph under Fabrication of the BN/rGO Hybrid Films and Flexible Supercapacitors.). As such, the nanocomposite of Byun is subjected to a required heat treatment within the temperature range as claimed which ensures thermal stability.
MPEP 2113 Product-by-Process Claims
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
MPEP 2112.01    Composition, Product, and  Apparatus Claims
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
However, Byun et al. do not teach wherein the nanocomposite further includes Co3O4 or wherein Co3O4 makes up between 85% and 95% of the nanocomposite by weight.
Pan et al. teach the fabrication of an anode comprising graphene sheets (Paragraph 0017). Pan et al teach the use of active material particles and a conductive additive to form an anode, wherein the conductive additive is that of graphene sheets (Paragraphs 0017 and 0027) and that of the anode active material nanoparticles include transition metal oxides such as Co3O4 wherein the Co3O4 makes up between 85% and 95% of the nanocomposite (Paragraphs 0022, 0025, 0064, 0065, 0098). 
Therefore, it would have been obvious to one of ordinary skill in the art to utilize transition metal oxide nanoparticles, as in Pan et al, in the graphene composite of Byun et al so as to enable a decrease in rapid capacity decay for the electrode.
However they do not teach wherein the nanocomposite further includes sulfur.
Li et al. teach an anode comprising layered graphene oxide/boron nitride composite material comprising layers of boron nitride and reduced graphene oxide (Section 3 Results and Discussions, specifically section 3.1. Further, abstract.). Further, the nanocomposite can include sulfur (Introduction discloses the addition of sulfur atoms into a composite of N and B.)
Therefore, it would have been obvious to one of ordinary skill in the art to add sulfur to the composite of Byun in order to increase performance and electron transport.

Claims 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (Chem. Mater., 2016, 28, 7750−7756), Pan et al. (US 2018/0248173 A1) and Li et al. (Electrochimica Acta. 2015, 166, 197–205) as applied to claim 1 above, and further in view of Zhang et al. (US 2017/0294646 A1).
Regarding claims 13 and 28, the combination of Byun, Pan, and Li et al. teach the nanocomposite of claim 1. However, they do not teach wherein sulfur makes up between 40% and 90% of the nanocomposite by weight.
Zhang et al. teach a method of preparing a graphene oxide -sulfur (GO--S) nanocomposite as an electrode as a cathode for a lithium-sulfur battery (Abstract and claim 1). Further, the sulfur makes up between 40% and 90% of the nanocomposite (Claim 8). The lithium-sulfur battery also includes an anode, electrolyte, and a separator in between (Paragraph 0074).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Byun and Li with Zhang in order to achieve high reversible capacity and stable cycling.

Claims 64, 65, 67, and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (Chem. Mater., 2016, 28, 7750−7756), Pan et al. (US 2018/0248173 A1) and Li et al. (Electrochimica Acta. 2015, 166, 197–205) as applied to claim 1 above, and further in view of Zhamu et al. (US 2017/0098856 A1).
Regarding claims 64, 65, 67, and 68 the combination of Byun, Pan, and Li et al. teach the nanocomposite of claim 1 and further disclose an electrode (Byun-abstract).  However, they do not teach wherein the nanocomposite further includes a nickel foam substrate.
Zhamu et al. teach using Ni foam as a template for growing graphene (Paragraphs 0127-0128).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Byun, Pan, and Li with Zhamu in order to grow graphene due to the differences in thermal expansion between nickel and graphene.

Claims 66 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (Chem. Mater., 2016, 28, 7750−7756), Pan et al. (US 2018/0248173 A1) and Li et al. (Electrochimica Acta. 2015, 166, 197–205), and Zhang et al. (US 2017/0294646 A1) as applied to claim 13 above, and further in view of Zhamu et al. (US 2017/0098856 A1).
Regarding claims 66 and 69, the combination of Byun, Pan, and Li et al. teach the nanocomposite of claim 13 and further disclose an electrode (Byun-abstract).  However, they do not teach wherein the nanocomposite further includes a nickel foam substrate.
Zhamu et al. teach using Ni foam as a template for growing graphene (Paragraphs 0127-0128).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Byun, Pan, and Li with Zhamu in order to grow graphene due to the differences in thermal expansion between nickel and graphene.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729